Berry, J.
Unless the testimony expected from Storer was material, there was, of course, no reason for granting a new trial, in or*181der to give an opportunity to produce it. What that testimony would be must be determined by Storer’s affidavit. The plaintiff’s only claim here is that the chattel mortgage was released, and that Storer would so testify. But although the fact of a release would very likely be not only material, but decisive, in plaintiff’s favor, the difficulty is that Storer’s affidavit does not state that there was any release, but only that there was an understanding between him and defendant that there was to be one; and, moreover, it does not appear that there was any consideration for this understanding, or that anybody was bound by it. For aught that appears, then, the proposed evidence was utterly immaterial. The plaintiff’s brief expressly, and as it seems to us very sensibly, disclaims any pretence that it had any tendency to establish an estoppel. . As respects the matter of the court’s discretion in applications for new trials, there was, upon the above facts, nothing to set it in motion.
Order reversed.